Citation Nr: 0105268	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to February 15, 1999 
for the award of a 50 percent evaluation for the veteran's 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from July 1967 to July 1969.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which established 
service connection for post-traumatic stress disorder (PTSD); 
assigned a 10 percent evaluation for that disability; 
effectuated the award as of June 5, 1996; determined that the 
veteran had not submitted new and material evidence to reopen 
his claims of entitlement to service connection for a 
bilateral foot disorder and bee sting residuals; determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for both a bilateral leg 
disorder and a chronic respiratory disorder; denied those 
claims; and denied service connection for a chronic skin 
disorder.  In November 1997, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  At the hearing, the veteran expressly withdrew both 
his application to reopen his claims of entitlement to 
service connection for a bilateral foot disorder and bee 
sting residuals and his claims of entitlement to service 
connection for a bilateral leg disorder, a chronic 
respiratory disorder, and a chronic skin disorder.  In June 
1998, the veteran was afforded a video hearing before a 
Member of the Board.  In December 1998, the Board remanded 
the evaluation of the veteran's PTSD to the RO for additional 
action.  

In September 1999, the RO increased the evaluation for the 
veteran's PTSD from 10 to 50 percent and effectuated the 
award as of February 15, 1999.  In March 2000, the veteran 
was afforded a hearing before the undersigned Member of the 
Board sitting at the RO.  At the hearing, the veteran stated 
that he was satisfied with the 50 percent evaluation assigned 
for his PTSD and expressly withdrew his claim for an 
evaluation in excess of 50 percent.  The veteran has been 
represented throughout this appeal by the Georgia Department 
of Veterans Service.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's PTSD was not shown to be productive of 
considerable social and industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity prior to February 15, 1999.  


CONCLUSION OF LAW

An effective date prior to February 15, 1999 for the award of 
a 50 percent evaluation for PTSD is not warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2000), 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the VA has 
properly assisted the veteran in the development of his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  A 
review of the record indicates that all relevant facts have 
been properly developed.  

The veteran asserts that the record supports assignment of an 
effective date prior to February 15, 1999 for the award of a 
50 percent evaluation for PTSD as he was not prompted 
afforded a VA psychiatric examination for compensation 
purposes.  


I.  Historical Review

In May 1997, the RO established service connection for PTSD; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of June 5, 1996.  In February 1999, 
the veteran was afforded a VA psychiatric examination for 
compensation purposes.  The VA examiner advanced a Global 
Assessment of Functioning (GAF) score of 50.  In September 
1999, the RO increased the evaluation for the veteran's PTSD 
from 10 to 50 percent and effectuated the award as of 
February 15, 1999.  


II.  Earlier Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.400 (2000).  The statute provides, in 
pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000).  

The pertinent provisions of 38 C.F.R. § 3.400 (2000) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

In order to apply the above authorities to the instant 
appeal, it is necessary to determine when it became 
ascertainable that the veteran's PTSD met the schedular 
criteria for a 50 percent evaluation.  On and before November 
6, 1996, the rating schedule directed that a 50 percent 
evaluation was warranted when the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and his reliability, 
flexibility, and efficiency levels were so reduced by reason 
of his psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (2000).  On November 7, 1996, the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to psychiatric disabilities including PTSD.  Under 
the amended rating schedule, a 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

At a December 1996 VA examination for compensation purposes, 
the veteran complained of emotional problems.  He reported 
that he was in a stable marriage.  The veteran stated that he 
was employed as a machinist.  He denied having suicidal and 
homicidal ideation.  On examination, the veteran exhibited a 
full and appropriate affect; a mildly depressed mood; 
coherent and relevant thinking; clinically intact cognitive 
functioning; and no paranoid thoughts.  The veteran was 
diagnosed with PTSD.  A Global Assessment of Functioning 
(GAF) score of between 60 and 70 was advanced.  The VA 
examiner commented that the veteran was stable and able to 
cope with his PTSD symptoms due to his employment and good 
family life.  

In his July 1997 notice of disagreement, the veteran advanced 
that his PTSD warranted assignment of an evaluation in excess 
of 10 percent.  In his October 1997 substantive appeal, the 
veteran stated that a minimum 30 percent evaluation was 
warranted for his PTSD.  He acknowledged that he had been 
married to one woman; had only two jobs; and had led a 
successful life since his tour in Vietnam.  The veteran 
advanced that the May 1997 death of his wife left him totally 
withdrawn and he still lived with his memories and a startle 
reaction.  

At the November 1997 hearing on appeal, the veteran testified 
that he experienced Vietnam-related flashbacks; had 
difficulty sleeping; had few friends; and led a solitary life 
outside of work.  He acknowledged that: he had been married 
only to his recently deceased wife; had a good relationship 
with his daughter and grandchildren; had held only three jobs 
since service separation; had lost little time from work; and 
did not receive ongoing psychiatric treatment.  The veteran 
advanced that a 50 percent evaluation was warranted for his 
PTSD.  

At a June 1998 video hearing before a Member of the Board, 
the veteran stated that: he had Vietnam-related dreams and 
intrusive thoughts; was irritable and occasionally depressed; 
was easily upset; did not like to be around people; and had 
difficulty sleeping.  He testified that he had been employed 
as machinist by the same company for twenty years.  The 
veteran indicated that he had occasionally called in sick due 
to his PTSD symptoms.  While he attended an informal Vietnam 
veterans' group, the veteran did not receive ongoing 
psychiatric treatment.  He did participate in the group's 
barbecues and fundraising.  He had lived alone since his 
wife's death.  

At the February 15, 1999 VA examination for compensation 
purposes, the veteran complained of Vietnam War-related 
nightmares and flashbacks; guilty feelings about the death of 
his friend; easy fatigability; being easily startled; 
tearfulness; and feeling jumpy.  He reported that: he had not 
worked since his employer closed in September 1998; had lived 
alone since the 1997 death of his wife; and attended an 
informal Vietnam veterans' group.  He denied receiving 
psychiatric treatment.  The examiner observed that the 
veteran was oriented to person, place, and time.  He appeared 
to be very anxious.  On examination, the veteran exhibited an 
anxious mood; an affect congruent to his mood; tangential and 
circumstantial thought processes; paranoia; and frequent 
suicidal ideation without plans.  A GAF score of 50 was 
advanced.  The VA examiner commented that the veteran's PTSD 
symptoms could cause difficulty in his maintaining gainful 
employment.  

In his December 1999 Appeal to the Board (VA Form 9), the 
veteran advanced that June 5, 1996, the date of receipt of 
his initial claim for service connection for PTSD, was the 
appropriate effective date for the award of the 50 percent 
evaluation for his PTSD.  He believed that the VA appellate 
process was solely responsible for the delay in establishing 
the increased evaluation.  In a December 1999 written 
statement, the local accredited representative advanced that 
the VA examination for compensation purposes, upon which the 
50 percent evaluation was granted, should have been scheduled 
for a date prior to February 15, 1999.  He asserted that the 
veteran was being penalized for the RO's tardiness by 
effectuating the award of a 50 percent evaluation as of the 
date of the VA examination.  

At the hearing on appeal, the veteran testified that he had 
not received psychiatric treatment for his PTSD.  The local 
accredited representative acknowledged that the report of the 
February 15, 1999 VA examination for compensation purposes 
was the first objective clinical evidence establishing that 
the veteran met the criteria for a 50 percent evaluation.  He 
advanced that if the RO had scheduled the veteran for a 
psychiatric examination prior to February 15, 1999, the 
examination findings would have undoubtedly supported 
assignment of a 50 percent evaluation.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The relevant clinical documentation of record consists of the 
reports of the December 1996 and the February 15, 1999 VA 
examinations for compensation purposes.  The veteran has 
stated repeatedly that he has not received any psychiatric 
treatment.  The findings of the December 1996 evaluation 
reflect that the veteran had relatively minimal PTSD symptoms 
with a GAF score of between 60 and 70; a long history of 
substantially gainful employment with the same employer; and 
a stable domestic life.  Such findings do not support the 
assignment of 50 percent evaluation.  The veteran's 
accredited representative has acknowledged that the first 
clinical evidence of record consistent with the criteria for 
a 50 percent evaluation under the provisions of Diagnostic 
Code 9411 is contained in the report of the February 15, 1999 
VA examination for compensation purposes.  In regard to the 
veteran's testimony, his statements are insufficient for the 
purpose of rating him.

Notwithstanding this fact, the veteran asserts that had he 
been afforded a psychiatric evaluation at any point after the 
December 1996 examination and prior to the February 15, 1999 
examination, the clinical findings would have supported the 
award of a 50 percent evaluation.  Therefore, the veteran 
asserts that the effective date for the evaluation should be 
June 5, 1996, the date of receipt of his claim, as the RO 
failed to promptly schedule him for a VA examination for 
compensation purposes.  As the veteran's claim was received 
on June 5, 1996 and his PTSD was not shown to be productive 
of considerable social and industrial impairment or 
occupational and social impairment with reduced reliability 
and productivity prior to February 15, 1999, the Board 
concludes that the proper effective date for the award of a 
50 percent evaluation for the veteran's PTSD is February 15, 
1999, the date on which it was first factually ascertainable 
that an increase in disability had occurred.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9411 (2000).  While the noting the veteran's 
argument as to the RO's alleged failure to promptly schedule 
an additional VA examination for compensation purposes, the 
Board notes that it is not free to ignore the laws and 
regulations governing the assignment of effective dates.  

The Board also notes that there seems to be a misperception 
on the part of the veteran.  A VA examination conducted 
solely for compensation purposes is just one type of 
evidence.  Although the Court has not addressed this issue, 
the Compensation and Pension examination is not the only 
evidence that is to be considered or should be considered.  
Regulations establish that provided that it is otherwise 
adequate for rating purposes, any hospital report, or any 
examination report, from any government or private 
institution may be accepted for rating a claim without 
further examination.  However, monetary benefits to a former 
prisoner of war will not be denied unless the claimant has 
been offered a complete physical examination conducted at a 
Department of Veterans Affairs hospital or outpatient clinic.  
Provided that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326 
(2000).  The veteran was at liberty and remains at liberty to 
submit his own evidence or seek treatment at a VA facility.  
His argument that a delay in creating evidence is due to the 
fault of VA is unpersuasive.

The Board has expressly considered the provisions of 
VAOPGCPREC 12-98.  The logic behind this decision is 
applicable whether the appeal stems from the original grant 
of service connection or a claim for increase.  The effective 
dates of evaluations are based on facts.  See Fenderson v. 
West, 12 Vet. App. 119 (1998).  Furthermore, Fenderson does 
not preclude the possibility that a disorder may become more 
severe during an appeal period.  Meeks clearly establishes 
that the determination of the date from which an award is 
effective and the quantum of the award to which a veteran is 
entitled are two distinct issues.  In Meeks, as here, a 
staged rating was assigned; however, unlike Fenderson, the 
evaluation went from lower to higher.  Meeks v. West, 216 
F.3d 1363 (2000).  The facts found in this case do not 
support a retroactive award of 50 percent.  Meeks.

The preponderance of the evidence is against the claim.  
Accordingly, the benefit sought on appeal is denied.  


ORDER

An effective date prior to February 15, 1999 for the award of 
a 50 percent evaluation for the veteran's PTSD is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

